Hall, Justice.
On further consideration, of the record in the present case, it appearing that the possible applicability of the Georgia Motor Vehicle Certificate of Title Act (Ga. L. 1961, p. 68, as amended; Code Ann. § 68-401a et seq.), has not been raised, this court holds that the application for writ of certiorari was improvidently granted, and accordingly this case is .dismissed;
Argued April 19, 1976
Decided May 5, 1976.
Gaines C. Granade, for appellant.
Hansell, Post, Brandon & Dorsey, Jefferson D. Kirby, III, Paul Oliver, for appellee.

Dismissed.


All the Justices concur.